Citation Nr: 0918202	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  95-24 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a lumbar spine 
disorder.

3.  Entitlement to a schedular evaluation greater than 10 
percent for a left knee disorder for any period between June 
2, 1993, the effective date for service connection, and 
January 3, 1996, the effective date of a temporary total 
evaluation pursuant to 38 C.F.R. § 4.30, and since March 1, 
1996. 
 
4.  Entitlement to a compensable initial evaluation for a 
skin disorder prior to August 30, 2002.

5.  Entitlement to a rating higher than 30 percent for a skin 
disorder from August 30, 2002. 




REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1962 to May 1974 
and reserve-component service during the period from March 
1975 to March 1993.
This case came to the Board of Veterans' Appeals (Board) from 
a June 1994 decision by the Los Angeles, California, Regional 
Office (RO) that granted service connection for left knee, 
left index finger, and for skin disorders, and assigned each 
noncompensable evaluations effective June 2, 1993.  Claims of 
service connection for cervical spine and lumbar spine 
disorders were denied.  The Veteran appealed for compensable 
evaluations and for service connection.
In April 1997, the Veteran testified before an RO hearing 
officer.  In September 2001, the Veteran testified before the 
undersigned Veterans Law Judge.  Transcripts of these 
proceedings have been associated with the claims file.
An August 1998 RO decision increased to 10 percent the 
evaluation for the left knee disorder effective June 2, 1993, 
temporarily increased the evaluation to 100 percent for post 
surgery convalescence effective January 3, 1996, and then 
reinstated the 10 percent schedular evaluation effective 
March 1, 1996.
In a May 2002 decision, the Board granted a 10 percent rating 
for the left index finger.  Thus, that issue is no longer 
before the Board. The Board then undertook evidentiary 
development of the other issues.  As a result, VA and non-VA 
treatment records and Social Security Administration (SSA) 
records were added to the file. Thereafter, the regulation 
authorizing the Board to develop evidence was invalidated.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Consequently, in 
June 2003, the Board remanded the case to the RO for 
consideration of the evidence and issuance of a supplemental 
statement of the case (SSOC).
In June 2004, the Board issued a decision which denied 
entitlement to service connection for a cervical spine 
disorder and for a lumbar spine disorder.  The Veteran 
appealed that portion of the decision denying his claims for 
service connection to the United States Court of Appeals for 
Veterans Claims (Court), and in a June 2005 order, the Court 
granted a joint motion to remand the case filed by the 
parties.  The case was thereafter returned to the Board.  
Subsequently, a February 2006 Board decision remanded the 
issues of service connection for a cervical spine disorder 
and for a lumbar spine disorder pursuant to the June 2005 
joint motion.  
The Board notes that in a readjudication of the Veteran's 
claim for an increased rating for skin condition (tinea 
versicolor), a December 2007 rating decision increased the 
Veteran's disability rating to 30 percent, effective from 
August 30, 2002.
As the additional development indicated by the February 2006 
remand concerning service connection for a cervical spine 
disorder and for a lumbar spine disorder and the development 
indicated by the June 2004 remand concerning the claims for 
increased ratings has been completed, the case has been 
returned to the Board for further adjudication.
The issues of service connection for lumbar and cervical 
spine disorders and an increased rating for residuals of a 
left knee injury are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.

FINDINGS OF FACT

1.  Prior to August 30, 2002, the Veteran's tinea versicolor 
involved exposed surfaces and manifested in itching but did 
not manifest in constant exudation or itching, extensive 
lesions, or marked disfigurement. 
 
2. Since August 30, 2002, the Veteran's tinea versicolor has 
covered 25% of the entire body, but not more than that 
percentage; and neither constant or near constant 
corticosteroid or immunosuppressive therapy has been 
required.


CONCLUSION OF LAW

1.  An initial evaluation of 10 percent, but no higher, for 
tinea versicolor is warranted from June 2, 1993 to August 30, 
2002.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.118, Diagnostic Codes 7806 and 
7813 (2008); 38 C.F.R. § 4.118, Diagnostic Codes 7806 and 
7813 (2002). 
 
2. The criteria for an evaluation in excess of 30 percent for 
tinea versicolor beginning August 30, 2002 have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.118, Diagnostic Codes 7806 and 7813 (2008); 38 C.F.R. § 
4.118, Diagnostic Codes 7806 and 7813 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.  The Board 
also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided 'at the time' that, or 
'immediately after,' VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that 'lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.'  
See 38 U.S.C. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that '[i]n making the determinations 
under [section 7261(a)], the Court shall...take due account 
of the rule of prejudicial error').' 
 
The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 
 
The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation. 
 
Here, the record reflects that the Veteran was provided with 
the notice required under the VCAA by letters mailed in June 
2004.  The letter specifically informed the Veteran that he 
must provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on his 
employment and daily life.  The letter provided examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain), to include treatment 
records, Social Security determinations and statements from 
persons concerning their observations of how the disability 
has affected him.  The letter also informed the Veteran of 
the assistance that VA would provide to obtain evidence on 
his behalf. 
 
The Board notes that in Dingess, the Court held that in cases 
in which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i).  
Thus, because the notice that was provided before service 
connection was granted was sufficient, VA's duty to notify in 
this case has been satisfied with respect to that issue.  See 
generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a 
party appeals from an original assignment of a disability 
rating, the claim is classified as an original claim, rather 
than as one for an increased rating); see also Shipwash v. 
Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. 
West, 12 Vet. App. 119 (1999) (establishing that initial 
appeals of a disability rating for a service-connected 
disability fall under the category of "original claims"). 

The record reflects that service treatment records and VA 
medical records have been obtained.  In addition, the Veteran 
has been afforded appropriate VA examinations to ascertain 
the severity of the Veteran's skin condition.  The Veteran 
has not identified any outstanding evidence, to include 
medical records that could be obtained to substantiate his 
claim for an increased rating. The Board is also unaware of 
any such outstanding evidence. Therefore, the Board is 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation. 
 
In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claims were insignificant and non-prejudicial to the Veteran. 
 
Accordingly, the Board will address the merits of the claims. 

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings. 
 
The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Board notes that where a law or regulation changes after 
a claim has been filed, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant applies, unless Congress provided 
otherwise or permitted VA to do otherwise, and VA does so.  
Marcoux v. Brown, 9 Vet. App. 289 (1996); VAOPGCREC 11-97 
(Mar. 24, 1997). 
 
However, revised statutory or regulatory provisions may not 
be applied to any time period prior to the effective date of 
the change.  38 U.S.C.A. § 7104(c) (West 2002); VAOPGCPREC 3-
2000 (April 10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 
(1998). 
 
The Board notes that the Veteran was rated under 38 C.F.R. § 
4.118, Diagnostic Code 7813.  Diagnostic Code 7813 provides 
ratings for dermatophytosis (or ringworm) in various 
locations on the body, including the body (tinea corporis), 
the head (tinea capitis), the feet (tinea pedis), the beard 
(tinea barbae), the nails (tinea unguium), and the inguinal 
area, also known as jock itch (tinea cruris).  Diagnostic 
Code 7813 provides that dermatophytosis is to be rated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), or dermatitis (Diagnostic Code 7806), depending upon 
the predominant disability.  The Veteran has been rated under 
the Diagnostic Criteria found in Diagnostic Code 7906.
Under the old provisions of 38 C.F.R. §  4.118, Diagnostic 
Code 7806 (2001), effective through August 29, 2002:
A 0 percent evaluation was warranted for eczema with slight, 
if any, exfoliation, exudation, or itching, if on a non-
exposed surface or small area.
A 10 percent evaluation contemplated exfoliation, exudation, 
or itching, if involving an exposed surface or extensive 
area.
A 30 percent evaluation was in order for constant exudation 
or itching, extensive lesions, or marked disfigurement.
A 50 percent evaluation was warranted for ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant eczema.
Under the revised provisions of 38 C.F.R. § 4.118, Diagnostic 
Code 7806, effective from August 30, 2002:
A 0 percent evaluation contemplates less than five percent of 
the entire body or less than five percent of exposed areas 
affected, and no more than topical therapy required during 
the past 12-month period.
A 10 percent evaluation is warranted for cases with at least 
five percent, but less than 20 percent of the entire body, or 
at least five percent, but less than 20 percent, of exposed 
areas affected; or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12- 
month period.
A 30 percent evaluation is assigned in cases of 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected; or systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.
A 60 percent evaluation is warranted in cases of more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected; or constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required during the past 12-month period.
Turning to the evidence of record, the Veteran's VA records 
dated from December 1994 to June 1995 indicate that the 
Veteran complained of a fungal infection on his feet and 
toes.  A July 1995 VA treatment note indicates that the 
Veteran had brown-black, raised homogeneous lesions over his 
neck, upper chest, back and upper cheeks with an assessment 
of probably tinea versicolor.  The Veteran was prescribed a 
lotion.  The Veteran's feet were scaly on the plantar surface 
only with two toenails noted as black and cracking.  A 
November 1995 VA treatment note indicates that the Veteran 
had four to five round, scaly patches on his back with no 
lesions and multiple black toenails on his feet with scaly 
patches between his toes and on the surface of his feet.  The 
Veteran was prescribed sebulex shampoo for his tinea 
versicolor.  A VA medical record dated January 1996 indicates 
that the Veteran's fungal symptoms had been successfully 
treated.  VA medical records dated August 1996 indicate that 
the Veteran would only take topical agents for his skin 
conditions.  The treatment note indicates that the Veteran's 
skin disease was minimal.
An October 1994 VA skin examination indicated that the 
Veteran had tinea versicolor for approximately 30 years, 
which was currently present with recurrent hypopigmentation 
on the neck, back, chest and arms.  There was also a fungal 
infection of the toes for 30 years noted.  The objective 
findings included a few sheathed hypopigmented macules on the 
chest, trunk and upper and lower extremities; onychomyosis of 
the toes; and diffuse scaly skin of the plantar area.  
During April 1997, the Veteran testified at a Decision Review 
Officer hearing.  He indicated at that time that he had 
constant pain, slight swelling, mild to extreme itching, 
burning, cracking and dryness of his feet. The Veteran 
indicated that he applied lotion as a remedy.  The Veteran 
testified that his toenails were thick and discolored.
A VA authorized examination dated December 1999 indicates 
that the Veteran had no skin disease; no exfoliation; no 
ulceration; and no crusting noted.  There were no signs of 
systemic disease or lesions noted. 
The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing during September 2001.  The 
Veteran testified that he had increasing fungus on his feet 
and splotches of rash on his chest.  The Veteran indicated 
that he had exfoliation of both feet with itching and dryness 
but without pain, swelling or drainage.  The Veteran 
additionally indicated that the splotches of rash occurred on 
his chest, back and neck with itching and peeling.  The 
Veteran further indicated that when he put a salve on the 
splotches, they would disappear.  
The Veteran was afforded a VA examination during February 
2003.  The examiner indicated that the Veteran's service-
connected skin problems included tinea versicolor and tinea 
pedis for which he was treated in the military with creams 
and lotions.  The Veteran was using selsun lotion and shampoo 
for his tinea versicolor and Mycelex for his feet.  The 
Veteran indicated that his current symptoms included flaking 
dry skin, thickened nails, and excessive sweating.  He also 
indicated that he had itching and cracking in the webs of his 
toes.  The examiner indicated that the tinea versicolor 
occurred on his chest, back and upper arms.  The examiner 
also commented that the Veteran had keratoses on the chest, 
back and arms.  The Veteran indicated that his toenails had 
become thicker in recent years and had been splitting.  On 
objective examination, there was thickening of all the 
toenails with splitting of two of the toenails.  The webs 
between the toes had minimal to moderate infection on the 
left foot and minimal tinea infection on the right.  The skin 
of the dorsum of both feet to the distal lower extremities 
was noted as dry and ashy, which was indicated as a common 
condition among African-Americans.  There was no evidence of 
scarring of either foot.  There were multiple keratotic 
lesions on the chest, back and both arms but without scarring 
or disfigurement.  
During September 2007 a VA examiner, pursuant to a Board 
remand, examined the evidence of record and indicated that 25 
percent of the Veteran's body was affected with the service-
connected skin condition.
The Veteran's tinea versicolor was initially evaluated as 
zero percent disabling from June 2, 1993 to August 29, 2002.  
During that period, objective medical findings were somewhat 
limited; however, physical examinations revealed 
hypopigmentation and lesions on the Veteran's arms.  The 
Board additionally notes that the Veteran testified at 
hearings that his skin condition caused itching on a regular 
basis.  Thus, giving the Veteran the benefit of the doubt, 
the Board finds that the Veteran should receive a 10 percent 
disability rating due to his itching which involved a skin 
condition affecting exposed surface.  However, the Veteran's 
condition did not involve constant exudation or itching, 
extensive lesions, or marked disfigurement.  In this regard, 
a private medical record indicated that the Veteran's 
condition had resolved during at least one point during the 
claims period, ruling out constant symptomatology.  
Additionally, the Board notes that the Veteran's lesions are 
not indicated as being extensive at any point during the 
claims period but rather only minimally affecting his upper 
body without disfigurement.  
The Veteran has been granted a 30 percent evaluation under 
the current provisions of Diagnostic Code 7806 in effect as 
of August 30, 2002.  The Board finds that utilizing the old 
or new regulations, there is no basis for a higher 
evaluation.  Specifically, there is no evidence of ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant eczema.  Further, 
there is no evidence that more than 40 percent of the entire 
body or more than 40 percent of exposed areas are affected; 
or that constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs has been 
required during the past 12-month period.  Additionally, 
there was no indication of any treatment to date other than 
topical medications.  There is also no indication of scarring 
as a consequence of this disability.
Thus, there is a basis for an increase in the initial zero 
percent evaluation assigned for tinea versicolor to 10 
percent until August 30, 2002; however, there is no basis for 
an increase in the Veteran's disability rating since August 
30, 2002.
The Board has also considered other potentially applicable 
diagnostic codes that provide for the assignment of higher 
evaluations for the Veteran's disability.  After review, 
however, the Board observes that no other diagnostic code 
provides for a higher rating based on the evidence of record.
The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's skin condition.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply 
unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology and provides for additional or more 
severe symptoms than currently shown by the evidence; thus, 
his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to a 10 percent disability evaluation for tinea 
versicolor from June 2, 1993 to August 30, 2002 is granted, 
subject to the regulations applicable to the payment of 
monetary benefits. 
 
Entitlement to an evaluation in excess of 30 percent for 
tinea versicolor since August 30, 2002 is denied.

REMAND

The Board notes that the Veteran, through his representative, 
has submitted additional evidence in the form of medical 
information to support his claims for service connection for 
lumbar and cervical spine conditions and an increased rating 
for his left knee disability.  The Board requested that the 
Veteran's representative waive AOJ jurisdiction in order to 
proceed without further delay.  However, the representative 
submitted a letter dated April 2009 to the Board, indicating 
that if the Board was not willing to grant the benefits 
sought, then the relevant appeals should be remanded to the 
AOJ for adjudication.  Therefore, this evidence must be 
referred to the AOJ for initial consideration before the 
Board may consider it.  See Disabled American Veterans, et al 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

Additionally, the Board notes a VA Form 21-4142 submitted by 
the Veteran with a letter dated August 2004 indicates that 
the Veteran was treated for his left knee by Dr. M.P. during 
August 2004.  The Board notes that such records have not been 
requested by the AOJ.  Thus, the AOJ should request an 
additional release from the Veteran to obtain such records 
and, if obtained, should attempt to procure the identified 
medical records.    

Ongoing medical records from VA medical facilities should 
also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).

In addition, the Board observes that further development is 
required under the Veterans Claims Assistance Act of 2000 
(VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002), and implemented at 38 C.F.R. § 3.159 (2006).  During 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  

In the present appeal, the Veteran has not been provided with 
notice of the type of information and evidence needed to 
establish a disability rating or an effective date for the 
disability on appeal.  Thus, corrective notice can be 
provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation of 
the information and evidence needed to 
establish a disability rating and an 
effective date for the disability on 
appeal, as outlined by the Court in 
Dingess/Hartman.

2.  Request that the Veteran submit an 
additional release in order to obtain 
medical records from Dr. M.P.  If an 
appropriate release is received, request 
such records from Dr. M.P.

3.  Obtain and associate with the claims 
file any pertinent records adequately 
identified by the Veteran, including any 
ongoing VA medical records which have not 
previously been associated with the claims 
file.

4.  After completing any additional 
development deemed necessary, the AOJ 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  If any determination remains 
adverse to the veteran, he should be 
furnished a Supplemental Statement of the 
Case and be given an opportunity to 
respond. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


